Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

 “Operable portion” in claims 1 and 23-24, interpreted as item 120 a substantially thin disc (see [0020-0022])
“Actuation portion” in claims 7-10 and 12 interpreted as item 122 (see [0024])
“Control module” in claim 1 and claim 22 interpreted as pressure sensor (see [0029])
“Control device” in claims 1, 11 and 21 interpreted as item 126 a motor or servo motor (see [0026])

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Frank A. Donaldson (US1669413) (hereinafter “Frank” provided by the Applicant in the IDS) in view of Subedi et al. (US20170203241) (hereinafter “Subedi”)

Regarding claim 1, Frank reference teaches an air intake system, comprising: an engine air cleaner (see page 1 lines 1-10) having a dust valve and configured for arrangement on an engine (see Fig 1; item 8 and 9 together forms the dust valve), the dust valve being operable to open or close based on operating characteristics of the engine (see page 1 lines 90-100; the valve operates on the operating characteristics of the engine) and comprising: a body portion defining a passageway for discarding dust (see Fig 1; item 8 is the body portion); an operable portion configured to open and close the passageway (see Fig 1; item 9 is the operable portion and when the valve is in closed position the operable portion will be located inside the body portion); and an actuation portion comprising a controlled device (see Fig 1; the pneumatic control system of the Frank reference is equivalent to a control device recognized by a person of ordinary skill in the art) operably coupled to the operable portion to operate the operable portion between an open position and a closed position (see Fig 1; item 10 through 16 forms the actuation portion operably coupled to the operable portion). Frank reference is different from claim 1, in that it does not explicitly teach a dust valve control module that monitors (see title and abstract). Subedi reference further teaches a control module that monitors the operating characteristics of the engine and issues corresponding control signals to the controlled device for opening and closing the operable portion (see paragraph 0021-0022; the ECU module monitors the operating characteristics and issues a corresponding signal) to control the operation of the system (see paragraph 0031). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Frank reference by the control module of the Subedi reference in order to control the operation of the system as taught by Subedi.
Regarding claim 4, Frank and Subedi reference teaches the intake system of claim 1, Frank reference further teaches that the operating characteristics comprise engine RPM's (see page 1 lines 90-105; the valve opens and close on the operating characteristics of the engine in a running and idle state of the engine having different rpm)
Regarding claim 5, Frank and Subedi reference teaches the intake system of claim 1, Frank reference further teaches that the operating characteristics comprise air pressure (see page 1 lines 100-110; the cylinder 12 is subjected to atmospheric pressure)
Regarding claim 6, Frank and Subedi reference teaches the intake system of claim 1, Frank reference further teaches that the air cleaner comprises a dust discarding chute (see Fig 1; item 7 is the discharge chute) and the dust valve is arranged on the dust discarding chute.
Regarding claim 22, Frank and Subedi reference teaches the intake system of claim 1, Subedi reference further teaches that the dust valve control module is part of an engine control module (see paragraph 0024; the dust control module is part of an engine control module)
Regarding claim 23, Frank and Subedi reference teaches the intake system of claim 1, Frank reference further teaches that the operable portion is arranged within the passageway (see Fig 1; item 9 is the operable portion and when the valve is in closed position the operable portion will be arranged within the body portion defining the passageway)
Regarding claim 24, Frank and Subedi reference teaches the intake system of claim 1, Frank reference further teaches that the operable portion is a valve that allows for a fully or substantially unobstructed passageway (see Fig 1 and or page 1 lines 90-95; the operable portion item 9 is a valve that allows for a fully or substantially unobstructed passageway)
Regarding claim 27, Frank and Subedi reference teaches the intake system of claim 1, Frank reference further teaches that the operating characteristics comprise air flow (see page 1 lines 100-110; the operating characteristic comprises air flow by virtue of the fact that the system is subject to air pressure)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frank and Subedi as applied to claim 1 above, and further in view of Haberl et al. (US5066315) (hereinafter “Haberl”).
Regarding claim 11, Frank and Subedi reference teaches the intake system of claim 1, Frank reference further teaches the pneumatic control device of the system. Frank and Subedi reference is different from claim 11, in that these references do not explicitly teach that the controlled device is a servo motor. Haberl reference is directed to the same field of filtration (see title and abstract). Haberl reference further teaches that the controlled device can either be pneumatic or electric servo apparatus (see column 5 lines 26-30) in order to achieve smooth operation in large system (see column 5 lines 26-30). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Frank and Subedi reference by substituting the pneumatic control device with electric servo apparatus of Haberl reference in order to achieve a smooth operation in the system as taught by Haberl. See also MPEP 2143(I)(B). 

21 is rejected under 35 U.S.C. 103 as being unpatentable over Frank and Subedi as applied to claim 1 above, and further in view of Ishii et al. (US4373187) (hereinafter “Ishii”)
Regarding claim 21, Frank and Subedi reference teaches the intake system of claim 1, Frank reference further teaches the controlled device. Frank and Subedi reference is different from claim 21, in that these references do not explicitly teach that the controlled device is a solenoid. Ishii reference is directed to the same field (see title and or abstract). Ishii reference further teaches the use of a solenoid at different locations in the equipment (see Fig 1 and or column 3 lines 3-10; 7, 8, 9 and 10 are solenoids) to control the operation of the valve to control the flow of materials (see column 3 lines 11-37). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Frank and Subedi reference by the solenoid control of Ishii reference in order to control the operation of the valve to control the flow of materials in the system as taught by Ishii.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Frank and Subedi as applied to claim 24 above, and further in view of Kirkland et al. (US20190184320) (hereinafter “Kirkland”)
Regarding claim 25 and 26, Frank and Subedi reference teaches the intake system of claim 24, Frank reference further teaches the valve. Frank and Subedi reference is different from claim 25 and 26, in that these references do not explicitly teach that the valve is butterfly and or ball valve. Kirkland reference is directed to the same field of separation (see title and or abstract). Kirkland reference further teaches the use of different types of valve including a ball valve and a butterfly valve (see paragraph 0035) to regulate the flow of fluid through discharge port (see paragraph 0035). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Frank and Subedi reference by substituting the valve in Frank and .
Response to Arguments
Applicant's arguments filed 29 June, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the claim interpretation under 35 U.S.C. 112 (f) of the operable portion, actuation portion, control module and control device is considered. Applicant is entitled to comment on the 35 U.S.C. 112 (f) claim interpretation. However, the 35 U.S.C. 112 (f) is till invoked by the terms operable portion, actuation portion, control module and control device.
Applicant’s argument regarding the rejection of independent claim 1 is considered. Applicant further argues that Donaldson reference fails to disclose dust valve control module. Applicant is reminded that the amended claim 1 is now rejected as being unpatentable over Frank in view of Subedi. Applicant is further reminded that Subedi reference teaches a control module that monitors the operating characteristics of the engine and issues corresponding control signals to the controlled device for opening and closing the operable portion (see paragraph 0021-0022; the ECU module monitors the operating characteristics and issues a corresponding signal) to control the operation of the system (see paragraph 0031). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Frank reference by the control module of the Subedi reference in order to control the operation of the system as taught by Subedi.
The rejection of claims 2-3 and 7-10 is withdrawn as these claims are now cancelled.
Claims 4-6 are now rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Subedi.
The rejection of claims 10 and 12 is withdrawn as these claims are now cancelled.
Applicant’s arguments regarding claim 11 are not persuasive. Applicant argues that since claim 1 is neither anticipated nor obvious in view of Donaldson because it is silent in regards to the dust control 
Applicant’s arguments regarding new claims 21-27 are considered and applicant is reminded that these claims are rejected under prior art and also that these claims are dependent on a rejected independent claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773